Citation Nr: 1610775	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right foot disorder.
 
2. Entitlement to service connection for a left foot disorder.
 
3. Entitlement to service connection for cardiac irregularities, to include chest pain.

4. Entitlement to service connection for residuals of second degree burns to the chest and first degree burns to the leg and back.
 
5. Entitlement to service connection for a disability manifested by impaired lower extremity circulation, to include as secondary to leg and back burns.

6. Entitlement to service connection for a disability manifested by nonhealing wounds, to include as secondary to impaired lower extremity circulation.

7. Entitlement to an initial compensable evaluation for a hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.  The appeal was later transferred to the Wichita, Kansas RO, and that office forwarded the appeal to the Board.

In September 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In April 2015, the Board remanded the appeal for further development.  It is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

FINDINGS OF FACT

1. A right foot disorder is not shown to be related to any incident in service, and arthritis of the right foot was not compensably disabling within one year of separation from active duty service.

2. A left foot disorder was not manifest during active duty service, and arthritis of the left foot was not compensably disabling within one year of separation from active duty service.

3. Cardiac irregularities, to include chest pain, are not shown to be related to any incident in service, and cardiovascular-renal disease, including hypertension, was not compensably disabling within one year of separation from active duty service.

4. In-service second degree sunburns to the chest and first degree burns to the leg and back are not shown to have resulted in any current residuals.

5. Impaired lower extremity circulation is not shown to be related to any incident in service, to include in-service leg, chest and back sunburns.

6. Nonhealing wounds are not shown to be related to any incident in service or secondary to a service-connected disability.

7. The Veteran's bilateral hearing loss has not been manifested by worse than Level II hearing in the left ear and Level I hearing in the right ear.


CONCLUSIONS OF LAW

1. A right foot disorder was not incurred in or aggravated by service, and arthritis of the right foot may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. A right foot disorder was not incurred in or aggravated by service, and arthritis of the left foot may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3. Cardiac irregularities, to include chest pain, were not incurred in or aggravated by service, and cardiovascular-renal disease, including hypertension, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4. Claimed residuals of second degree burns to the chest and first degree burns to the leg and back were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5. A disability manifested by impaired lower extremity circulation was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

6. A disability manifested by nonhealing wounds were not incurred in or aggravated by service, and are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

7. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.85, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

At the April 2015 Board hearing, testimony was elicited by the undersigned regarding the Veteran's symptomatology during and since service and the undersigned suggested the submission of evidence that may have been overlooked.  The material issues on appeal were therefore fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the Board's April 2015 remand, the AOJ obtained outstanding VA treatment records and examinations and opinions addressing the etiology of any current foot disorder, cardiac irregularity, impaired lower extremity circulation, and residual of a nonhealing wounds or sunburn.  The claims were readjudicated and a supplemental statement of the case was issued.  Hence, the Board finds that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left and Right Foot Disorders

The Veteran alleges that carrying heavy packs and frequent rappelling during service resulted in his current foot disorders.  Recent treatment records show multiple diagnoses of current bilateral foot disorders, including pes planus, and posterior tibial tendonitis.  He therefore meets the current disability requirement.  The dispositive issue is whether a current foot disorder is related to service.  There are essentially two opinions on this matter.

In November 2014, Bruce Lee, D.O., opined that the appellant's activities during his active military service, which included rather aggressive rappelling , running and hiking activities, were "major contributors" to his pes planus, degenerative joint disease of the feet, and resulting varus deformities.  Although there is no indication that the examiner reviewed the service treatment records, he noted that the appellant described his in-service mentality as "Rambo like" in that he participated in activities aggressively, including numerous near freefall descents while rappelling , which subsequently resulted in foot pain, and carrying a rucksack that weighed between 150 and 200 pounds.

In May 2015, a VA Advanced Practice Registered Nurse opined, after reviewing the claims file and examining the Veteran, that it was less likely than not that the appellant's bilateral pes planus, bilateral posterior tibial tendonitis, and hallux valgus were incurred in service.  She found it "significant" that the Veteran had no foot complaints at separation and that the record did not show treatment for foot problems until about two decades after service.  The examiner further observed that his post-service occupations required long periods of standing and walking, and, in an addendum, noted that the she considered the Veteran's self-reported history of symptoms, but still found that his disorders were more likely due to his post-service occupations and body habitus.  

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.

While a February 1985 service treatment record shows complaints of right foot pain and an assessment of rule-out tendonitis, service treatment records are otherwise negative for complaints or treatment for foot problems, including a March 1986 separation examination which noted normal feet bilaterally.  Indeed, the evidence in the claims file is consistent with the factors supporting the VA examiner's rationale.  At the April 2015 hearing, the Veteran reported that after service, he worked at a job where he had to stand for 12 hours per shift.  Virtual VA records show an October 2013 VA treatment record noting that the appellant is employed in the prison system and stands on his feet 12 to 16 hours per day and has only a few days off monthly.  In April 2008, Dr. Meister noted that until recently his job duties required him to be on his feet for much of the day.  As to bilateral posterior tibial tendon insufficiency, Dr. Meister observed that weight loss could be helpful and a May 2015 VA treatment record indicates that the Veteran is morbidly obese.

In contrast, while Dr. Lee identified "rather aggressive" rappelling , running and hiking activities as major contributors to degenerative arthritis, he did not offer any explanation for this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, although both examiners indicated that they considered the Veteran's self-reported history, only the VA examiner reviewed the entire claims file, to include the service treatment records.  Hence, the assumptions upon which she based her conclusion are more likely to be accurate and therefore entitled to greater probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

While the Veteran contends that the VA examiner's failure to address arthritis - a September 2010 private treatment record indicates radiographic evidence of spurring and arthritic changes in midfoot - renders the opinion invalid, the Board disagrees.  Although the examiner did not specifically address arthritis or heel spurs in her opinion, in the remarks section of the opinion, among the evidence listed as relevant was the August 2010 treatment record from Dr. Morton which noted radiographic evidence showing osteoarthritis affecting both tibiotalar joints, and plantar calcaneal spurs bilaterally.  Hence, it is clear that this evidence was considered by the examiner in formulating her opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, Dr. Meister indicated that arthritis would be caused by posterior tibial tendonitis, but the VA examiner found that posterior tibial tendonitis was not related to service.

To the extent the Veteran has offered his opinion that a foot disorder is related to service, this testimony pertains to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type are beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinions of the VA examiner to be of greater probative weight than any such general lay assertion.

Finally, there is no indication that arthritis was noted in service and chronicity in service is not adequately supported.  In addition, there is no indication that arthritis manifested to a compensably disabling degree within the one year period following separation from active duty.  38 C.F.R. §§  3.303(b); 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, at the April 2015 hearing, the Veteran reported the first time he sought treatment for his feet was around 2007.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Nonhealing Wounds, Impaired Lower Extremity Circulation, and Residuals of Burns to the Chest, Leg and Back

The Veteran claims entitlement to service connection for residuals of a severe sunburn of his chest, leg and back.  In addition, he alleges that the sunburn resulted in impaired lower extremity circulation, which in turn caused nonhealing wounds.  In a July 2015 correspondence, he explains, "I'm not claiming that a typical sunburn affected my circulatory system.  What I am claiming is that a very non-typical sunburn caused severe inflammation, which in turn caused extreme pressure in the deeper tissues of my legs and that sub-dermal damage resulted."

In support of these claims, he cites a November 2014 opinion from Dr. Lee who opines that the Veteran's lower extremity venous insufficiency and subsequent stasis ulcers were as likely as not related to service because his severe sunburns and subsequent tissue changes predisposed him to vasculopathies, including a progression of stasis injuries and ultimately ulcers.  Although there is no indication that Dr. Lee reviewed the service treatment records, he noted that the appellant described a "severe second and third degree sunburn which involved his lower extremities," and which resulted in poor healing of lower extremity wounds, progressive edema, and temperature changes.

At May 2015 VA skin and artery/vein examinations, the VA Advanced Practice Registered Nurse opined, after reviewing the claims file and examining the Veteran, that the diagnoses of varicose veins, deep vein thrombosis, and venous stasis were not related to the in-service sunburn because sunburns affect the skin, not the veins.  She also stated that according to www.UpToDate.com (an evidence based, peer reviewed information resource for medical professionals), first and second degree sunburns heal within 7 to 14 days and blisters heal without scarring in 7 to 10 days and erythema typically resolves in 3 to 7 days.  Further, venous stasis is closely associated with ulcerations of the lower extremities that are slow or non-healing, and, according to UpToDate, venous stasis is caused by inadequate muscle pump function, incompetent venous valves, and venous thrombosis or obstruction which initiates a sequence of anatomic, physiologic, and histologic changes leading to dilation, skin changes, or skin ulceration.  

In an addendum, the examiner noted that she considered the Veteran's self-reported history of symptoms, but observed that while the May 1984 service treatment record showed second degree burns on the chest and first degree burns on the legs and back, the separation physical was negative for any chronic skin condition.  Hence, since sunburns affect the integumentary (skin) system and generally resolve without long term sequelae, there was no nexus between the remote first and second degree burns and his varicose veins, venous stasis, deep vein thrombosis; nor were slow healing wounds secondary to chronic venous stasis.  Rather, varicose veins, venous stasis, deep vein thrombosis, and slow healing wounds were due to incompetent veins and are unrelated to the integumentary (skin) system.

Initially, the Board observes that the Veteran contends that the in-service sunburns were more severe than recorded in the service treatment records.  While service treatment records show that in May 1984 the Veteran suffered first degree burns on his legs and back, and second degree burns on the chest, in a November 2014 correspondence, the Veteran stated that each burn was "downgraded" by one degree; in other words, the first degree and second degree burns noted in the service treatment records were in fact second degree burns of the legs and back and third degree burns of the chest.  In a July 2015 correspondence, the Veteran alleges that that he begged a physician's assistant to downgrade the burns: "My platoon sergeant was planning to write me up on an Article 15 for 'destroying government property' - my body - if he could show I couldn't perform my assigned duties due to the sunburn...[the physician's assistant] couldn't write down that I had 2nd and 3rd degree burns and still be fit for duty."

While the Veteran is competent to report a prior diagnosis, VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  In this case, the appellant suggests that second degree burns would not result in an Article 15 as long as there were no third degree burns.  If, as the Veteran contends, he suffered second degree burns on his legs, it is not clear why the physician's assistant had to downgrade those burns but not the burns on the chest which he assessed as second degree burns.  The Board finds the Veteran's explanation facially implausible and therefore affords more weight to the description appearing in the service treatment records.  Caluza, 7 Vet. App. at 510-11.

In weighing the two medical opinions, although Dr. Lee examined the Veteran, there is no indication that he reviewed the claims file.  Rather, he appears to have based his opinion on the Veteran's characterization of the sunburn, namely, "a significant second and third degree sunburn which involved especially his lower extremities."  In contrast, the May 2015 VA examiner's opinion was made after examining the Veteran and reviewing the entire claims file.  Although the Veteran argued in the July 2015 correspondence that Dr. Lee's opinion should be entitled to more weight because he reviewed "medical records sent from the various doctors and facilities" and was familiar with the Veteran's physical condition before he entered the Army, the most relevant evidence on the question of service connection appears in the service treatment records which were prepared contemporaneously with the appellant's service.  The VA examiner's opinion is consistent with evidence of record, including the service treatment records which, significantly, show normal skin and lower extremities at separation.  Thus, it is entitled to more probative value.  To the extent the severity of the sunburn is of any significance, since Dr. Lee's opinion was based on a characterization that deviates significantly from the contemporaneously prepared service treatment records, it is entitled to comparatively less probative value.  Reonal, 5 Vet. App. at 461.

While the Veteran has offered his opinion that impaired lower extremity circulation, nonhealing wounds and residuals are related to the in-service sunburns, this testimony regards an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have are beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377.  To the extent he is competent to so opine, the Board finds the specific, reasoned opinions of the VA examiner to be of greater probative weight than any such general lay assertion.  The Board further observes that at the April 2015 hearing, the Veteran stated that he first sought treatment for lower extremity circulatory problems around 2005 or 2006, more than 20 years after the 1984 sunburns.  See Maxson, 230 F.3d at 1333.

In addition, as the claim of entitlement to service connection for impaired lower extremity circulation is being denied, the theory that impaired lower extremity circulation caused or aggravated nonhealing wounds must also be denied.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In sum, the most probative evidence shows that the current disorders involving lower extremity circulation and nonhealing wounds are not related to service, including the first and second degree sunburns, and that there are otherwise no residuals attributable the sunburns.  The preponderance of the evidence is against the claims.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b).

Cardiac Irregularities, Including Chest Pain

The appellant contends that cardiac irregularities, to include chest pain, were caused by service.  In a November 2014 statement, however, he explains that he is not exactly sure how it is related and posits a number of possible theories including inhaling tear gas during training exercises, drinking contaminated water, and inhaling muriatic acid while cleaning showers.

Service treatment records show that in January 1983, the Veteran complained of chest pain but the assessment was "lump in breast - gynecomastia?"  A subsequent chest X-ray was negative.  A November 1985 record shows that although he complained of chest pain for four days, subsequent chest X-rays were again negative.  Service treatment records are otherwise negative and the March 1986 separation examination shows a normal heart and vascular system.

In May 2015, the VA examiner opined, after reviewing the claims file and examining the Veteran, that although the appellant has had extensive cardiac work up, there was no credible medical evidence to support a chronic heart disorder or diagnosis.  While the examiner noted that the service treatment records show that in November 1985 there was a complaint of substernal and left anterior chest pain, according to www.UpToDate.com atypical chest pain may be musculoskeletal, cardiac, gastrointestinal, pulmonary, or psychiatric in nature.  Hence, she concluded that the Veteran had experienced rare intermittent chest pain with unclear etiology and no identified chronic heart condition.  Although not specifically addressed in the rationale, in the medical history section of the examination, the examiner noted that the Veteran reported that he may have experienced a heart attack around 2012 and that he has had a low resting heart rate since service.  In the May 2015 addendum opinion, the examiner noted that she had specifically considered the Veteran's lay claims, which include his statements regarding contaminated water, tear gas, and muriatic acid.  The examiner therefore considered all pertinent evidence in formulating her opinion.  Hence, to the extent there may be any current cardiovascular disorder, it is clear that the examiner found no relationship to service.  See Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.

There is no contrary medical opinion.  Indeed, Dr. Lee was reluctant to relate the Veteran's chest pain to service and in the November 2014 record stated that, "It's difficult to determine any causal relationship between patient's service and exposure to [tear gas] with his chest pain. Reviewed literature suggests some potential pulmonary issues, not particularly any cardiovascular."

To the extent the Veteran has offered his opinion that cardiac irregularities, to include chest pain, are related to service, this testimony regards an internal medical process which extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377.  To the extent he is competent to so opine, the Board finds the specific, reasoned opinion of the VA examiner to be of greater probative weight than any such general lay assertion.

Finally, consideration of whether continuity of symptomatology after separation has been given.  Although the Veteran has current hypertension, there is no competent evidence lining hypertension to service, and there is no indication that cardiovascular-renal disease, including hypertension.  There is no finding that cardiovascular-renal disease, including hypertension, manifested to a compensably disabling degree within the one year period following separation from active duty.  38 C.F.R. §§  3.303(b); 3.309(a); Walker, 708 F.3d at 1331.

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Increased Rating

The Veteran claims entitlement to an initial compensable rating for bilateral hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson, 12 Vet. App. at 119.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  38 C.F.R. § 4.85.

To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In October 2010, a VA examiner observed that the Veteran's hearing loss would make it difficult for him to understand when using the phone and in receiving verbal commands, as well as decreased ability to hear or understanding the TV, telephone or conversations regarding his daily activities.  Puretone threshold testing revealed the following:


1000
2000
3000
4000
Left
15
20
45
75
Right
20
15
15
65

These findings equate to an average threshold loss of 38.75 decibels in the left ear and 28.75 decibels in the right ear.  Speech recognition was 90 percent in the left ear and 96 percent in the right ear.  Turning to 38 C.F.R. §§ 4.85, 4.86 these findings show Level I hearing in the right ear and Level II hearing in the left, resulting in a noncompensable rating.

At a February 2013 private audiology examination, puretone threshold testing showed the following:


1000
2000
3000
4000
Left
25
10
40
80
Right
20
10
15
60

The average threshold loss for the left and right ears was 38.75 and 26.25 decibels, respectively.  While speech discrimination was found to be 100 percent bilaterally, it is not clear which test was used and there is no indication that a Maryland CNC speech discrimination test was conducted.  These findings equate to a Level I hearing loss bilaterally, which results in a noncompensable evaluation.

Another private audiogram dated February 2014 revealed the following:


1000
2000
3000
4000
Left
20
20
35
80
Right
20
20
25
70

The average threshold loss for left and right ears was 38.75 and 33.75, respectively.  Speech recognition was tested using a W-22 word list and was 92 percent in the left and 100 percent in the right.  Once again, these findings equate to a Level I hearing loss bilaterally, which results in a noncompensable evaluation.

A November 2014 VA audiology note shows that the Veteran reported difficulty hearing especially with background noise.  Puretone threshold testing showed the following:


1000
2000
3000
4000
Left
20
25
45
90
Right
25
25
25
65

This resulted in an average threshold loss of 45 decibels in the left ear and 35 decibels in the right ear.  Maryland CNC speech discrimination was 100 percent in the left ear and 96 percent in the right.  These findings show Level I hearing bilaterally, resulting in a noncompensable rating.

In a November 2014 statement, the Veteran explained that speech recognition was the most difficult aspect of his hearing loss and alleged that prior testing of speech recognition did not accurately capture his difficulties because "it is dishonest by design and cannot be considered objective."

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss is a noncompensable one throughout the appeal period.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The Veteran has stated that he experiences the most difficulty with speech recognition.  The October 2010 VA examiner indicated that the Veteran's greatest difficulty was understanding conversations over the phone or hearing the TV and the November 2014 examiner noted that the Veteran had difficulty with background noise.  Given the Federal Circuit's statement in Vazquez-Flores above, and the fact VA examiners described the functional effects, the examination reports are adequate and does not require remand for a new VA examination.

While the appellant has attacked the intrinsic validity of the Maryland CNC speech discrimination tests, he has not alleged, and there is no evidence indicating, that those tests were not administered properly.  There is no probative medical evidence of record which indicates that the Veteran's measurable hearing loss was worse than that demonstrated at the examinations referenced above.  The medical findings on examination are of greater probative value than any lay allegation regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  No higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code since there are specific diagnostic codes to evaluate hearing loss.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).  Again, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann, 3 Vet. App. at 345.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In his written statements, during VA examinations, and during the Board hearing, the Veteran has complained of difficulty understanding conversation with background noise and hearing the television, talking over the phone.  The rating criteria include speech recognition scores and contemplates difficulty understanding conversation.  The Veteran has not claimed, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that his symptoms due to hearing loss have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a compensable rating for a bilateral hearing loss disability must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for cardiac irregularities, to include chest pain, is denied.

Entitlement to service connection for residuals of second degree burns to the chest and first degree burns to the leg and back is denied.

Entitlement to service connection for impaired lower extremity circulation, to include as secondary to leg and back burns, is denied.

Entitlement to service connection for nonhealing wounds, to include as secondary to impaired lower extremity circulation, is denied.

Entitlement to an initial compensable rating for hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


